DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 08/09/2019.  These drawings are acceptable.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102 / § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2007/0175020 A1 (Nagata).
Regarding claims 1 and 3, Nagata discloses an all-solid-state lithium ion secondary battery comprising a plurality of electrode layers that are laminated with a solid electrolyte layer therebetween, a current collector layer and an active material layer being laminated in each of the electrode layers [0024], wherein the current collector layers contain Cu [0026].
Nagata is silent as to Cu-containing regions formed at grain boundaries that are present near the current collector layer among grain boundaries of particles that form the active material layer. However, Nagata teaches heat treating the laminated current collector and active material layer by the same method as the claimed invention, namely, by heating in a fourth step (f) in an oxidizing atmosphere at a temperature not less than 200° C and not greater than 400° C, for example 400° C, and subsequently in a fifth step (g) baking in a low oxygen atmosphere at a higher baking temperature [0024], [0108]. The baking temperature in the fifth step is preferably 850 to 950° C [0075], and causes metal material contained in the current collector that was partially oxidized during the fourth step to be reduced, whereby a reduced -11 atm or less [0099], [0111], [0113], [0114], [0121], [0123], [0124]. Therefore, it appears that the claimed Cu-containing regions are inherently or obviously present in the active material layer of Nagata. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
Regarding claim 2, Nagata further discloses that the current collector may contain Ni [0026].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0175020 A1 (Nagata), as applied to claims 1-3 above.
Nagata discloses the all-solid-state lithium ion secondary battery according to claim 1, as shown above, and further discloses that the solid electrolyte layer contains Li1.3Al0.3Ti1.7(PO4)3 [0048], [0052], [0054], which may be represented by the claimed Formula (1) wherein f = 1.3, g = 0, h = 0.3, i = 1.7 and j = 3. Nagata does not disclose the claimed range 0.01 ≤ g ≤ 1.00, however the claimed range is considered to be close enough to the disclosed vale of 0 that it would have been obvious to one of ordinary skill in the art. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner,.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0175020 A1 (Nagata), as applied to claims 1-4 above, in view of US 2005/0233219 A1 (Gozdz).
Nagata discloses the all-solid-state lithium ion secondary battery according to claim 1, as shown above, but does not teach the claimed compound represented by Formula (2) in the active material layer. Gozdz however teaches a lithium-transition metal-phosphate compound as defined below as a thermally stable electroactive material for a positive electrode in a Li-ion battery capable of safe, long-term operation at a high rate of charge and discharge [0062]-[0063].

    PNG
    media_image1.png
    230
    533
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art to include the claimed compound represented by Formula (2), as in Gozdz, in an active material layer of at least one of the electrode layers of Nagata, because it is thermally stable and capable of safe, long-term operation at a high rate of charge and discharge. Note that although the claimed ranges are not explicitly taught, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0175020 A1 (Nagata), as applied to claims 1-4 above, in view of US 2018/0351159 A1 (Fujiki).
Nagata discloses the all-solid-state lithium ion secondary battery according to claim 1, as shown above, but does not teach a relative density of the electrode layer and the solid electrolyte layer. Fujiki however teaches that when a relative density of a solid electrolyte layer in an all-solid secondary battery is about 80% or greater, a gap between the solid electrolyte layers may be reduced so that a short-circuit may not occur [0010], and when a relative density of the cathode active material layer is about 60% or more, for example 80% or more, performance characteristics of the all-solid secondary battery may improve [0011]-[0012], [0071], [0073]. Therefore it would have been obvious to one of ordinary skill in the art to form the electrode layer and solid electrolyte layer of Nagata to have a relative density equal to or greater than 80%, as in Fujiki, because it would improve performance characteristics and prevent short-circuits.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HMM/
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727